DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 30-34 and 45-47 are objected to because of the following informalities:  
In claim 30, it is not clear if the “optimal acquisition parameters,” as recited in line 4, are a set of optimal acquisition parameters, as implied by “a set” in line 3; it is not clear if the “infrared thermograph data” recited in line 7 is referring to the thermograph data recited in line 5; and --data-- should be added after “thermograph” in the last line.
In claim 32, --determined-- should be added before “parameters” in line 1; and “determined” should be deleted from line 2.
In claim 33, “configuration” should be changed to --configurating-- in line 1; “time and” should be changed to --time,-- in line 3; and “structure” should be changed to --structure,-- in line 3.
In claim 45, “include” should be changed to --includes-- in line 1.
Claims 31, 34, 46, and 47 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 30 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “An artificial neural network interpreter for transient thermography image data” by Saintey et al [hereinafter Saintey].
Referring to claim 30, Saintey discloses a method of quantitatively inspecting a surface of a structure for defects from which infrared thermographs are acquired by an inspection apparatus (infrared camera) (abstract; page 291, “Transient thermography modelling,” 1st paragraph), the method comprising: 
obtaining a set of correlations between parameters of modeled structural defects and simulated thermographs of the modeled structural defects, and optimal acquisition parameters (measurables) for configuring the inspection apparatus for acquiring thermograph data from the structure (pages 292-293, “Artificial neural network ‘interpreter’”);
communicating the acquisition parameters to the inspection apparatus (page 291, “Transient thermography modelling,” 1st and 2nd paragraphs; page 293, “Artificial neural network ‘interpreter’,” last two paragraphs); 
receiving infrared thermograph data acquired from the structure from the inspection apparatus (page 291, “Transient thermography modelling,” 1st and 2nd paragraphs); 
analyzing the received thermograph data using the obtained correlations (pages 292-293, “Artificial neural network ‘interpreter’”); and 
determining parameters of defects within the structure based on the analysis of the received thermograph (pages 292-293, “Artificial neural network ‘interpreter’,” last two paragraphs; pages 294-295, “Conclusions,” 1st and 4th paragraphs).

Referring to claim 32, Saintey discloses that the parameters of defects within the structure determined include a location, a depth, a defect type, and an entrapped media type (defect depth) (page 291, “Transient thermography modelling,” 1st, 2nd, and 4th paragraphs; pages 292-293, “Artificial neural network ‘interpreter’,” 2nd paragraph; page 294, “Conclusions,” 3rd paragraph).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Saintey in view of CN 103562962 to Palm et al [hereinafter Palm].
Referring to claim 31, Saintey discloses a method having all of he limitations of claim 31, as stated above with respect to claim 30, and further discloses acquisition parameters being communicated to the inspection apparatus (page 291, “Transient thermography modelling,” 1st and 2nd paragraphs; page 293, “Artificial neural network ‘interpreter’,” last two paragraphs) and thermograph data being received from the inspection apparatus (page 291, “Transient thermography modelling,” 1st and 2nd paragraphs); but does not explicitly disclose the thermograph data being received from the inspection apparatus via wireless communication.
However, Palm discloses detecting a defect in a structure using thermal imaging (thermograph) that is wirelessly communicated to a portable processing unit for providing mobility (paragraphs 95, 96).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive the thermographic data of Saintey from the inspection apparatus via wireless communication, as suggested by Palm, in order to communicate the thermographic data to a portable processing unit for providing mobility.

Referring to claim 47, Saintey in view of Palm disclose a method having all of he limitations of claim 47, as stated above with respect to claim 31, wherein Saintey further discloses that the received thermograph data is analyzed using the obtained correlations employing a trained neural network (pages 292-293, “Artificial neural network ‘interpreter’”).

Allowable Subject Matter
Claims 33, 34, 45, and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A method of quantitatively inspecting a surface of a structure for defects from which infrared thermographs are acquired by an inspection apparatus, wherein the acquisition parameters for configuration the inspection apparatus include heating parameters including at least one of a heating mode, a heating time and a target heat flux level for applying heat to the structure, and an acquisition time detecting infrared radiation from the structure (claim 33); wherein the optimal acquisition parameters are determined based on a material of the structure and environmental conditions at the structure (claim 44); and wherein the inspection apparatus includes a clamp element for removably fixing the apparatus in proximity to the surface of the structure (claim 45).

Conclusion
The references made of record by the examiner and not relied upon are considered pertinent to applicant's disclosure by disclosing analyzing thermographs to detect defects, but do not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
7/14/22